DISMISS; and Opinion Filed January 29, 2014.




                                         S   In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-13-01006-CV

                        MICHAEL CHRANE, Appellant
                                   V.
          JOSH BIRMINGHAM & TED LYONS AND ASSOCIATES, P.C, Appellees

                       On Appeal from the County Court at Law No. 2
                                   Dallas County, Texas
                           Trial Court Cause No. CC-12-00039-B

                             MEMORANDUM OPINION
                         Before Justices FitzGerald, Lang, and Fillmore
                                  Opinion by Justice Fillmore
          The clerk’s record in this case is overdue. By letter dated December 21, 2013 we

informed appellant that the County Clerk had notified the Court that the clerk’s record had not

been filed because appellant had not paid for or made arrangements to pay for the clerk’s record.

We directed appellant to file written verification that he had paid for or made arrangements to

pay for the clerk’s record or that he had been found entitled to proceed without payment of costs.

We cautioned appellant that if he did not file the required documentation within ten days, we

might dismiss the appeal without further notice. To date, appellant has not provided the required

documentation or otherwise corresponded with the Court regarding the status of the clerk’s

record.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b).




                                                  /Robert M. Fillmore/
                                                  ROBERT M. FILLMORE
                                                  JUSTICE


131006F.P05




                                            –2–
                                       S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

MICHAEL CHRANE, Appellant                          On Appeal from the County Court at Law
                                                   No. 2, Dallas County, Texas
No. 05-13-01006-CV         V.                      Trial Court Cause No. CC-12-00039-B.
                                                   Opinion delivered by Justice Fillmore.
JOSH BIRMINGHAM & TED LYONS                        Justices FitzGerald and Lang participating.
AND ASSOCIATES, P.C, Appellees

     In accordance with this Court’s opinion of this date, this appeal is DISMISSED.
     It is ORDERED that appellees JOSH BIRMINGHAM & TED LYONS AND
ASSOCIATES, P.C recover their costs of this appeal from appellant MICHAEL CHRANE.


Judgment entered this 29th day of January, 2014.




                                                   /Robert M. Fillmore/
                                                   ROBERT M. FILLMORE
                                                   JUSTICE




                                             –3–